Exhibit 10.18

 

AGREEMENT

 

This Agreement is entered into and is effective as of the 14th day of September,
2005 (the “Effective Date”), by and between the Attorney General of the State of
South Dakota (the “Attorney General”) and FSB Financial, Ltd., a Texas Limited
Partnership (hereinafter “FSB”).

 

WHEREAS, FSB purchased a portfolio of consumer retail installment contracts from
South Dakota Acceptance Corporation (hereinafter “SDAC”); and

 

WHEREAS, the Attorney General has been actively investigating certain consumer
complaints related to Retail Installment Contracts issued by SDAC; and

 

WHEREAS, the Attorney General has requested, among other things, reformation of
such contracts; and

 

WHEREAS, FSB has offered to reform the active retail installment contracts as
set forth below in consideration of the Attorney General’s Agreement not to
pursue further modifications or challenges to such active contracts owned or
controlled by FSB or assigned to third parties by FSB subsequent to the date of
this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES CONTAINED HEREIN, THE
PARTIES DO HEREBY MUTUALLY AGREE AS FOLLOWS:

 

1. Reformation of Active Retail Installment Contracts. FSB agrees to reform the
active retail installment contracts, as hereinafter defined, in the following
manner:

 

  a. Reduction of Principal Balance. The principal balance under each
outstanding active retail installment contract purchased from SDAC will be
reduced by the amount of $500 and such reduction will be credited when and if
the contract principal balance reaches $500. After such credit, the contract
will have a zero balance and the FSB lien will be released.

 

  b. Interest Rate Adjustment. All outstanding active retail installment
contracts with an annual percentage rate of interest in excess of 17.95% will,
as of the Effective Date, be immediately reduced to an annual percentage rate of
interest of 17.95%. However, consumers’ payment amounts shall remain the same
under their respective contracts.

 

  c. All Active Retail Installment Contracts Deemed Current. If a consumer has
failed to make payments during the term of the contract and is greater than
thirty (30) days past due as of the Effective Date of this Agreement, the
contract shall be deemed current as of the Effective Date of this Agreement, all
past due interest will be waived as of the Effective Date of this Agreement, and
all late fees or similar charges existing as of the Effective Date of this
Agreement shall be waived. The consumers shall be required to continue making
payments as scheduled under the terms of the retail installment contracts and
future missed or late payments will result in delinquency reporting.
Notwithstanding anything contained in this paragraph to the contrary, FSB shall
have no obligation to waive past due interest, waive late fees or other charges
or to bring any account current if FSB already modified such contracts or took
such action as a result of the July and August offers by FSB to its customers.



--------------------------------------------------------------------------------

  d. Vehicle Repairs. FSB agrees to continue its current practice of aiding
consumers with active retail installment contracts on a case by case basis with
respect to non-maintenance repairs to their vehicles.

 

  e. Assignment of Active Retail Installment Contracts. If FSB chooses to assign
or sell its interest in the active retail installment contracts, the terms and
provisions of such contracts, including the reformed items specified herein,
shall follow the contracts and be a part thereof. Except as provided in
paragraph 2 below, all terms of this Agreement are specifically incorporated
into the active retail installment contracts and shall be fully and completely
binding on any successors, assignees, or purchasers. FSB further agrees to give
the Attorney General written notice of any such assignment or sale of contracts
purchased from SDAC.

 

  f. Legal Effect. All provisions of existing active retail installment
contracts shall remain in effect except those provisions specifically reformed
by this Agreement.

 

  g. Definition of Active Retail Installment Contracts. For purposes of this
Agreement, active retail installment contracts shall mean those retail
installment contracts purchased from SDAC for which there remains a balance
owing by the consumer and which have not been “charged off” in the regularly
maintained records of FSB as of August 1, 2005.

 

2. Cooperation Regarding Consumer Complaints. FSB agrees to promptly inform the
office of the Attorney General concerning any proposed resolutions of individual
complaints as to all consumers who have complaints regarding Dan Nelson
Automotive Group, Inc. or SDAC on file with the office of the Attorney General
as of the Effective Date of this Agreement and thereafter. Additionally, FSB and
the Attorney General agree to consult each other, as they deem necessary, in
resolving problems in the future relating to consumers who have not yet filed
complaints with the office of the Attorney General. The obligations contained in
this paragraph shall relate only to FSB and not to its assigns.

 

3. Authority of Attorney General. The Attorney General represents to FSB that it
has the power and authority to enter into this Agreement to obtain relief for
the South Dakota consumers affected hereby.

 

4. Minimum Requirements. It is recognized that FSB retains the flexibility to go
above and beyond the terms of this Agreement in individual consumer cases if it
deems it necessary or desirable.

 

5. Agreement to Not Collect Bad Debt. FSB represents that some of the retail
installment contracts it purchased from SDAC have been charged-off. FSB agrees
that it will not attempt to collect this past charged off debt, that it will
waive any deficiency judgments FSB may currently have against the parties to
these retail installment contracts, and that FSB will not sell these uncollected
consumer payment obligations to a third party debt collector or any other party;
provided, however, that FSB reserves the right to assert any such indebtedness,
deficiency

 

2



--------------------------------------------------------------------------------

judgment or claim as an offset if such customer files suit against FSB for any
reason. For the purposes of this Agreement, “charged-off retail installment
contracts” means all loans which FSB purchased from SDAC which prior to the
Effective Date of this Agreement were in default and which: (i) FSB has ceased
collecting; (ii) are not subject to contract reformation pursuant to this
Agreement; (iii) with respect to which FSB had repossessed the collateral
securing each such loan; or (iv) have been written off by FSB without FSB
repossessing the collateral securing each such loan. FSB shall be free, however,
to enforce the terms and provisions (as modified or reformed by this Agreement)
of all retail installment contracts which have not been charged off as of the
Effective Date of this Agreement.

 

6. Attorney General’s Agreement Not to Pursue Further Modification or Challenges
to Contracts. In consideration of FSB’s agreements herein, the Attorney General
agrees not to pursue further modifications or challenges to the enforceability
or terms of such active retail installment contracts owned by FSB.

 

7. Letter to Consumers. As further consideration for the agreements contained
herein, the Attorney General agrees to provide a letter, in the form of that
attached hereto as Exhibit “A” to all consumers who are parties to the active
retail installment contracts notifying them of the benefits obtained under the
terms of this Agreement. As a courtesy, the Attorney General shall allow FSB to
view and make comments regarding the substance of such letter prior to the time
it is distributed. FSB agrees to send all such letters by First Class U.S. Mail
at FSB’s expense.

 

8. Release by the Attorney General. Except for its obligations under this
Agreement, the Attorney General does hereby release and forever discharge and
covenant not to sue FSB, its affiliates, general partner, parent company, and
their respective officers, directors, employees, successors and assigns (the
“Releasees”) from and for any claims arising out of alleged violations of SDCL
chs. 37-23, 37-24, and 57A-3, and other consumer-related claims, and further
agrees not to assert claims against FSB or the Releasees as the assignee of the
SDAC retail installment contracts pursuant to the FTC holder rule or any other
claims relating to the enforceability or legality of such retail installment
contracts as reformed. Nothing contained herein shall constitute a release of
the Releasees from any wrongful conduct occurring after the Effective Date of
this Agreement or from any breach of this Agreement.

 

9. Scope of Agreement. It is acknowledged and agreed that this Agreement only
covers those retail installment contracts entered into in the State of South
Dakota, which FSB purchased from SDAC.

 

10. Rights of Individual Consumers and FSB. It is acknowledged by the parties
hereto that this Agreement shall not constitute a waiver or release of any
individual consumer’s legal rights or remedies and that all individual consumers
retain the right to bring a private cause of action provided that if an
individual consumer does bring a private right of action against FSB or its
successors or assigns, FSB, and its successors and assigns, reserves the right
to offset or reduce any monetary judgment obtained by the consumer with the
value of the monetary benefits provided to that consumer pursuant to this
Agreement. This Agreement shall not in any event constitute a waiver of any
legal right or remedy of FSB, except as expressly set forth under this
Agreement, including but not limited to rights or remedies under the retail
installment contracts or as otherwise allowed under applicable law. Neither this
Agreement nor anything contained

 

3



--------------------------------------------------------------------------------

herein shall constitute an admission of guilt or any wrongdoing on the part of
FSB, but rather shall be construed as evidence of FSB’s willingness to cooperate
voluntarily with the Attorney General and provide certain benefits to South
Dakota consumers.

 

FSB FINANCIAL, LTD.

By: FSBF, LLC, Managing

General Partner

 

Dated this 14th day of September, 2005, in Arlington, Texas.

 

By:

 

/s/ Steve Burke

--------------------------------------------------------------------------------

    Steve Burke, President

SOUTH DAKOTA ATTORNEY GENERAL

 

Dated this 13th day of September, 2005, in Pierre, South Dakota.

 

By:

 

/s/ Larry Long

--------------------------------------------------------------------------------

    Larry Long     Attorney General

 

4